Title: From Thomas Jefferson to Martha Jefferson Randolph, 1 December 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Dec. 1. 1790.

In my letter of last week to Mr. Randolph I mentioned that I should write every Wednesday to him, yourself and Polly alternately, and that my letters arriving at Monticello the Saturday and the answer being sent off on Sunday I should recieve it the day before I should have to write again to the same person, so as that the correspondence with each would be exactly kept up. I hope you will do it on your part. I delivered the fan and note to your  friend Mrs. Waters (Miss Rittenhouse that was) she being now married to a Doctr. Waters. They live in the house with her father. She complained of the petit format of your letter, and Mrs. Trist of no letter. I inclose you the Magasin des modes of July.—My furniture is arrived from Paris: but it will be long before I can open the packages, as my house will not be ready to recieve them for some weeks. As soon as they are the mattrasses &c. shall be sent on.—News for Mr. Randolph. The letters from Paris inform that as yet all is safe there. They are emitting great sums of paper money. They rather believe there will be no war between Spain and England: but the letters from London count on a war, and it seems rather probable. A general peace is established in the North of Europe, except between Russia and Turkey. It is expected between them also. Wheat here is a French crown the bushel. Kiss dear Poll for me. Remember me to Mr. Randolph. I do not know yet how the Edgehill negociation has terminated. Adieu my dear, Your’s affectionately,

Th: Jefferson

